Citation Nr: 1402001	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  04-31 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to August 30, 2013.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

By way of history, the Board remanded the matter for further development in December 2009.  By way of a June 2011 decision, the Board denied the issue on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2012 Court Order and Joint Motion for Remand (JMR) filed by the parties, the Court vacated the Board's decision on the increased rating for PTSD issue and remanded it for compliance with specific instructions.  

Specifically, the JMR directed the Board to consider the favorable evidence of record with respect to certain psychiatric symptoms and provide adequate reasons and bases for any finding that the Veteran's symptoms do not more closely approximate a disability rating higher than 30 percent for PTSD.  The JMR also directed the Board to address whether staged rating are appropriate for different time periods during the pendency of the appeal.  

Pursuant to a Board notice letter, the Veteran's representative submitted additional private medical records in November 2012 accompanied by a waiver of RO consideration.  The Board remanded this matter in January 2013 because the record was incomplete and VA and private treatment records were re-requested.

In February 2013, the Board again remanded this matter to obtain VA and private treatment records, and again in July 2013 because such records were not associated with the casefile nor on Virtual VA, but also to obtain a new psychiatric examination.  Pursuant to the remand, the Veteran underwent a VA examination in August 2013 to assess the nature and severity of his PTSD.  Based on the examination findings, the Appeals Management Center (AMC) increased the Veteran's PTSD disability evaluation from 30 to 70 percent effective August 30, 2013.  

In the December 2013 appellate brief, the Veteran's representative makes clear that the Veteran is only appealing the initial rating for PTSD at 30 percent disabling, but not the 70 percent rating effective August 2013.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (unless a claimant expresses an intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition, the VA is required to consider entitlement to all available ratings for that condition).  Thus, the period of the appeal is limited to the period prior to August 30, 2013.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of Virtual VA reveals duplicate documents.


FINDING OF FACT

PTSD is productive of occupational and social impairment that more nearly approximated a disability picture manifested by deficiencies in most areas.  Total social and occupation inadaptability is not demonstrated.


CONCLUSION OF LAW

The criteria for a rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

As noted above, the Veteran's claim for a higher rating for his PTSD arises from his disagreement with rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the rating issues on this appeal is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified VA treatment records.  With respect to the private treatment records identified by the Veteran (Kaiser Permanente records), the Board recognizes that the December 2009 Board remand ordered the RO to obtain relevant records from Kaiser Permanente.  The Veteran's representative submitted such records as well as a compact disc (CD) containing additional electronic Kaiser Permanente treatment records.  Unfortunately, upon opening the CD, the Board discovered that the CD was damaged, making it impossible to review the private records contained therein.  Thus, the January 2013 remand asked for a resubmission of such private records.  The Veteran was notified of the damaged CD and was given an opportunity to resubmit any such private records via a February 2013 letter.  There was no response from the Veteran as to the CD.  The Board's latest July 2013 remand did not address the private treatment records.  In the December 2013 appellate brief, the Veteran's representative cites to Kaiser Permanente treatment records which are not available for review on VBMS (or Virtual VA).  VBMS currently contains duplicative uploads of Kaiser Permanente treatment records for May 2009, but not for the other cited dates of treatment (e.g., November 2005, September 2011).  Perhaps the mistake was with the uploading of such documents as the record seems to indicate that at some point, they were associated with the paper file (likely prior to the upload onto VBMS).  Considering the missing private evidence as discussed by the Veteran's representative appears to confirm what is contained in the VA treatment records as to the nature and severity of the Veteran's PTSD, such private records would be cumulative of the evidence already contained in the record.  Also, due to the fact that the Board has seemingly exhausted our efforts in attempting to have a complete set of these records available on VBMS (with no further response from the Veteran as to these records), the Board finds that our duty to assist has been fulfilled and we may proceed with the adjudication of this matter herein without any prejudice to the Veteran.

The Veteran was also afforded VA and VA-authorized psychiatric examinations.  These examinations were adequate, and the prior remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The issue relating to an initial higher evaluation for PTSD is thus ready to be considered on the merits.


Law & Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As discussed below, the disability has not significantly changed and a uniform evaluation is warranted for the entire period of the appeal.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  The Veteran is currently rated at 30 percent disabling for the entire initial rating period prior to August 30, 3013.  

A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A total schedular rating of 100 percent is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  On this record, the Veteran has demonstrated GAF scores ranging from 50 to 60.

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  Id. at 118.

As such, the Board will consider both the specific symptomatology as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

The Veteran contends that his service-connected PTSD is more severe than the 30 percent initial rating contemplates.  Thus, the primary issue on this appeal is whether the overall impairment caused by the Veteran's PTSD more nearly approximate the criteria for a higher evaluation.  For the following reasons, the Board finds that the overall impairment caused by the Veteran's PTSD most nearly approximates the 70 percent rating criteria, thus creating an overall uniform rating for the entire period of the appeal.  

The Veteran's PTSD symptomatology more nearly approximated the 70 percent during the appeal period.  The November 2003 VA examination revealed that the Veteran was having nightmares as frequent as three times per week and recurrent recollections of trauma.  He was avoidant of people as he was socially withdrawn with a restricted range of affect.  His wife indicated that he was cold and did not show emotion towards her or his children.  The Veteran endorsed irritability and reported exaggerated startled responses when he heard a car backfire.  He was also hypervigilent.  These issues impacted his social functioning as he had few friends and did not trust people.  He also was not able to recall certain events (memory issues).  He stated that he was on medical leave from his job as a housekeeper at a rehabilitation center because of problems with anxiety.  

Upon examination, he appeared reserved and guarded.  He displayed monotonous speech.  His affect was restricted and depressed.  However, his thought processes were linear, logical and goal-oriented.  No evidence of paranoia, delusions, or hallucinations.  No suicidal or homicidal ideations.  Insight and judgment were reasonable.  Concentration was slow, but otherwise, short term memory seemed intact.  The examiner rendered an Axis I diagnosis of PTSD with a GAF score of 55 (and noted the score was the same in the past).  She commented that the Veteran's hypervigilence, startled behavior, and irritability has impacted his functioning both occupationally, martially, and in his relationships with his children.  

The Veteran indicated that he worked as a janitor (housekeeping) for the past 20 plus years and spent the majority of the time alone and avoided stressful situations.  See Notice of Disagreement, February 2004.  

In December 2003, the Veteran described his withdrawal from people as he reported having a difficult time being around his children (when he used to be very sociable).  He was not able to stand crowds, and he experienced anxiety and endured nightmares about combat approximately three to four times per week, along with flashbacks of combat triggered by helicopters and loud noises.  He indicated being troubled by memories of combat on a daily basis.  He also described being hypervigilant and depressed with a decreased motivation or interest in usual activities, in addition to startled responses and disturbed sleep.  He indicated having anxiety attacks for the past few years and these episodes lasted a few minutes at a time; he can have several episodes in two or three hours and they occurred almost daily.  The Veteran was noted to appear nervous, but not delusional.  He was assigned a GAF score of 50.  He was recommended for a trial of medications to help with the PTSD, depression, and panic attacks.  

A September 2005 VA outpatient note indicated that the Veteran's depression and anxiety felt worse as he felt more withdrawn from his family, was having more frequent flashbacks and nightmares, and reported being out of work due to a work-related accident.  His mood was identified as depressed and anxious with a flat affect.  There were no indications of hallucinations, psychotic processes, suicidal or homicidal ideations, and his memory appeared intact.  The examiner indicated a GAF score of 55.

An April 2007 VA psychiatric note indicated that the Veteran was on Workman's Compensation and was studying to enhance computer skills.  He still reported an increase in depression and anxiety symptoms since the start of the Iraq War.  His mood was depressed and anxious most of the time.  The examiner did not find the Veteran to endorse intrusive symptoms of Vietnam.  It was noted that he was isolated, had no friends, but did socialize with family.  Sleep disturbances and concentration problems were noted.  However, it was indicated that the Veteran was having difficulty with vocational rehabilitation due to his nightmares which he was still experiencing two to three times per week.  He was assessed with PTSD and major depressive disorder.  

January 2008 VA records show that the Veteran reported intermittent depression and anxiety since returning from Vietnam with a reported increase since the Iraq War.  His mood was depressed and anxious.  The Veteran was noted to have relatively isolated, has no friends but did socialize with family and was not pervasively anhedonic.  He enjoyed going to the movies.  Sleep was disturbed and concentration was impaired.  

In December 2008, the Veteran underwent a VA examination (QTC) where he indicated that he was working again, yet he felt more depressed, anxious, and more withdrawn than before.  The Veteran described his anxiety as having unprovoked memories about Vietnam that occur about three times per day and when this occurs, he has the need to take a walk.  He indicates that it occurs during lunch breaks.  He also continues to have flashbacks three times per week.  He indicated that his withdrawal from people is worsening yet he states that he is able to maintain a few friends although he cannot seem to control his feelings.  He continues to have nightmares about Vietnam and indicates continued avoidance problems.  The Veteran is able to perform the activities of daily living, such as personal hygiene care.  He also enjoys watching basketball games and playing with his grandchildren.  The examiner found the Veteran to be reliable historian who is orientated to person, place, and time.  During the examination, the Veteran was noted to have a constricted affect and had a mild decrease in the rate of his speech.  There were no delusional, psychotic thought processes and no suicidal or homicidal ideations.  Based on a review of the interview, the examiner indicated that the Veteran had ongoing difficulties in the ability to perform activities of daily living including difficulty with sleep, nightmares, recurrent thoughts and memories about Vietnam, and feelings of anxiety due to recollection of memories and flashbacks.  He has difficulties with the ability to establish and maintain effective work and social relationships because he feels withdrawn from people.  

VA treatment records to February 2013 show that the Veteran has been receiving treatment for PTSD and depression, to include medication management and occasional group therapy.

The private treatment records from Kaiser Permanente that are of record indicate a history of treatment for the Veteran's depression since 2005.  The Veteran's representative avers that the complete set of private treatment records mirror the VA's findings as to the nature and severity of the Veteran's PTSD, especially with respect to nightmares, flashbacks, startled responses, and avoidance of social activities and people.  The Veteran's representative indicates that the private treatment records from 2011 to 2012 indicate a GAF score of 60.  See Appellate Brief, December 2013.

The Veteran was most recently afforded a VA examination in August 2013, where the examination assigned a GAF score of 58 for PTSD and indicated that the Veteran's PTSD was manifest by occupational and social impairment with reduced reliability and productivity.  Based on clinical findings, the examiner noted that the Veteran exhibited depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent memories, disturbances of motivation and mood, difficulty in establishing and maintaining work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and inability to establish and maintain effective relationships.  Based on these findings, the AMC granted a 70 percent disability rating as of the date of this examination.

The Board has carefully reviewed all of the lay statements submitted by the Veteran, his wife, and his children in support of his claim.  In summary, the Veteran's family members expressed a stark change in the Veteran's disposition and behavior after returning from Vietnam, particularly with respect to his social withdrawal, even from his close family members.  For instance, his daughter mentioned that the Veteran is quiet, withdrawn, and without any improvement despite the psychiatric treatments and therapy.  He still has nightmares several times per week and his sleep troubles are so disturbing that his marriage suffers.  She explained that the Veteran appears well-groomed because his family cares for him and puts in the effort.  He also had trouble discussing the extent of his PTSD to his physicians, thus explaining the inconsistencies in the physicians' reports.  The Veteran has exhibited social withdrawal from his family, especially with respect to displaying emotion and affection.  He has exhibited a lack of focus and concentration, and flashbacks, nightmares, and panic attacks have been persistent since the beginning of the appeal period in 2003.

The Board has considered the lay and medical evidence of record in considering a higher initial evaluation in excess of 30 percent for the Veteran's PTSD for the period of the appeal prior to August 30, 3013, and we conclude that the evidence warrants an increased evaluation of 70 percent, thus creating a uniform stage of rating.  The Board did not focus solely on the presence or absence of specific symptoms listed in the DC, but instead examined how the Veteran's symptoms affected his occupational and social functioning, comparing his documented symptoms against the examples provided in the DC to ascertain the level of impairment.  See Vazquez-Claudio, 713 F.3d at 118.

The Board finds that the majority of the Veteran's symptoms were similar to those listed in the criteria for a 70 percent evaluation.  See Vaszquez-Claudio, 713 F.3d at 118 (explaining that the "disability rating regulation contemplates initial assessment of the symptoms displayed by the veteran, and if they are the kind enumerated in the regulation, an assessment of whether those symptoms result in" the required level of occupational and social impairment).  

The Board recognizes that since 2003, the Veteran's PTSD symptoms were fairly severe as he had nightmares up to four times per week, and daily flashbacks, intrusive thoughts, and almost daily panic attacks.  He consistently displayed restricted affect and was emotionally withdrawn from people.  His GAF scores were 55 and 50 in 2003.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994) ( finding that a GAF score is highly probative, as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders).  A GAF score of 51 to 60 denotes moderate symptoms or moderate difficulty in social, occupational, or school functioning, and a score of 41 to 50 denotes serious symptoms or serious impairment in those areas.  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association : DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).  In August 2013, the Veteran's GAF score was 58.  Thus, from 2003, the Veteran's PTSD symptoms more closely approximated the 70 percent rating criteria as the symptoms which the Veteran had manifest during the August 2013 VA examination were all present and noted during the 2003 examinations.  

The Board also notes that from around 2007 to 2013, the medical evidence seemingly indicates an improvement noted in his PTSD symptomatology.  For instance, the Veteran was noted to be enjoying watching basketball and going to movies.  He also indicated that he took a break from working as a housekeeper, but that he was working again, and attempting to learn computers.  However, the Board finds that such indications are less probative than the other competent and credible evidence of record, such as the lay statements of record, which consistently show that the Veteran has had problems with withdrawal from even his close family members and that his anxiety and depression, sleep disturbances, memory loss, hypervigilance, and avoidance of social events have consistently affected his occupational and social functioning throughout the appeal period.  His children and wife have consistently averred that the Veteran's stark change in disposition (emotional coldness, avoidance, irritability) has been consistently severe since his return from Vietnam.  

Furthermore, the Veteran and his daughter have explained on this record that he works out of necessity and that his job as a janitor for over 20 years has been a career where he purposefully elected isolation.  In fact, the evidence of record reflects that the Veteran's hypervigilence, startled responses, and frequency of nightmares have affected his vocational rehabilitation.  Thus, the Board finds that despite some indications of symptoms improving over the course of the years to present day, we find that the August 2013 VA examinations findings are, in essence, no different than the severe symptomatology exhibited by the Veteran since 2003.  Thus, the Board is granting a higher initial rating of 70 percent for the entire period of the appeal prior to August 30, 2013, as the Veteran's disability has not significantly changed throughout this entire period.  In fact, the symptomatology has remained severe and consistent in the relevant areas affecting social and occupational functioning as discussed above.

As such, the Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 70 percent rating and no more.  The Veteran on this record denied having delusions and hallucinations.  He was not a danger to himself or others, and there is no evidence that he had an inability to perform any activities of daily living.  He has not shown that he was ever disorientated to time or place or had memory loss so severe as to not recall names of relatives, his own occupation, or his own name.  In short, the Veteran does not manifest either the symptomatology or the impairment required for a 100 percent rating for the service-connected PTSD at any time during the period of the appeal.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  As shown above, the criteria include multiple psychiatric symptoms and encompassed the Veteran's psychiatric symptoms as shown in the VA examinations and treatment records.  There is neither evidence nor allegation of symptoms of and/or impairment due to the Veteran's PTSD that is not encompassed by the schedular rating assigned.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is thus not required and referral for consideration of an extraschedular rating for PTSD is not warranted.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the Board concludes that the severity of the Veteran's symptoms warrants an increased evaluation to 70 percent for the period of the appeal prior to August 30, 2013.


ORDER

An initial disability evaluation of 70 percent for service-connected posttraumatic stress disorder (PTSD) from the period of the appeal prior to August 30, 2013, is granted, subject to the regulations governing the payment of VA monetary benefits.





____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


